THE COURT.
The defendant was convicted in the superior court of the .city and county of San Francisco of felonies, to wit: assault with a deadly weapon and murder in the second degree.
Judgments on the verdicts were duly entered on March 7, 1938, and defendant gave notice of appeal from the order denying him a new trial and from the judgments. The transcript was filed in this court on March 25, 1938. The cause was regularly placed on the calendar for oral argument on May 9, 1938. No appearance was made for appellant at the time the cause was called for hearing. No brief has been filed in his behalf, and the time granted for that purpose has long since expired.
Pursuant to the provisions of section 1253 of the Penal Code, the judgments and the order denying a new trial are affirmed.